DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/8/2021 has been received and entered in to the case. 
	 
Claims 3-4, 8, 10-23, 25-34, 37-44, 47, 49-51, 53-59, 62-85, 87-92, 94-95 and 97-150 have been canceled, claims 60-61, 86 and 93 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 96 have been considered on the merits. All arguments have been fully considered.

An amendment to the specification filed on 11/8/2021 is acknowledged and entered into the application.
The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. 
The claim rejections under 35 USC §103 have been modified due to the instant amendment (see below). 
Claim Rejections - 35 USC § 103 (modified)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 2016/0024474) in view of Boitano et al. (US 2014/0114070).
Conway et al. teach a method of expanding hematopoietic stem cells/progenitor cells (HSC/PC) in the presence of the factor that affect and increase stem cell expansion without loss of stemness and their maintenance that will also affect gene editing efficiency and DNA repair pathway choice in stem cells, and the factors include SR1, an aryl hydrocarbon receptor (AhR) antagonist along with various other alternative factors such as dmPGE2, a prostaglandin, HDACI, VPA, etc. (para. 14). 
Conway et al. teach that the HSC/PCs are modified via genome engineering using nuclease-mediated targeted integration of an exogenous sequence or genome alteration by targeted cleavage followed by non-homologous end joining (paras. 14, 36, 
Conway et al. teach that the factors for increasing gene modification in a stem cell that affect and/or increase stem cell expansion without loss of stemness are used before, during, and/or after administration of an exogenous nuclease (wherein the exogenous nuclease mediates cleavage and/or modification of a cell’s genome (para. 15). Thus, this teaching would meet the limitations of claim 1 (i.e. culturing genetically modified HSC/PCs in the presence of an aryl hydrocarbon receptor antagonist; after administration of an exogenous nuclease) as well as claim 2 (i.e. contacting the HSC/PC with an aryl hydrocarbon receptor antagonist prior to genetic modification; before administration of an exogenous nuclease).
Regarding claims 5-7 and 24, Conway et al. that the HSC/PC or CD34+ cells are transfected with polynucleotides encoding exogenous sequences (e.g. AAV vectors; adeno-associated vectors; or lentivirus, adenovirus), and subsequently mRNA encoding ZFNs (zinc-finger nuclease) (paras. 21, 157, 203). Conway et al. teach the use of TALEN (transcription activator-like effector nucleases) or CRISPR technology using Cas9 (paras. 102-103, 113).
Regarding claim 9, the limitation does not require any active step to be carried out for the claimed method. Rather it is directed to the results of genetic modification. Since the genetic modification taught by Conway et al. utilizing viral vectors such as AAV for stable transduction of exogenous polynucleotides (para. 147), the method of Conway et al. would inherently carry out the effect/results of the claim.  

Regarding claim 36, the limitations (1)-(4) are interpreted as the properties/characteristics of the HSC/PCs that comprise genetically modified and genetically not-modified cells in the population of claim 35. Since the cell population of Conway et al. is identical to the claimed cell population, their properties are expected the same as those claimed. 
Regarding claim 45, the limitation directed to a higher engraftment potential of the genetically modified HSC/PCs cultured in the presence of an aryl hydrocarbon receptor antagonist relative to the those HSC/PCs cultured in the absence of the aryl hydrocarbon receptor antagonist. This limitation is considered the property of the genetically modified HSC/PCs cultured in the presence of the aryl hydrocarbon receptor antagonist. Since the HSC/PCs of Conway et al. are genetically modified and cultured in 
Regarding claim 46 directed to the HSC/PCs being mobilized and isolated from a donor prior to the genetic manipulation, Conway et al. teach that the CD34+ cells are isolated from the mobilized peripheral blood (mPB CD34+ HSCs) (paras. 10, 31, 160, Examples).
Regarding claim 52 and 56, Conway et al. teach that the factors including SR1, an aryl hydrocarbon receptor antagonist, increase stem cell expansion, i.e. cell cycling or division, and thus, the teaching of Conway et al. meets the limitations of the claims.
Regarding the formulas (IV) and (V), and their species, Conway et al. do not teach the limitation.
Boitano et al. teach the compounds for expanding CD34+ cells (HSCs). For example, Formula I disclosed in paragraph [0007] could have two, three or four nitrogen atoms in the formula since G1, G2, G3 and/or G4 can be N (paras. 9-10) and one example with three nitrogen (para. 238). 
It would have been obvious to a person skilled in the art to modify the formula taught by Boitano et al. by using different nitrogen positions and attached branch groups to the core structure.
The formulas of Boitano et al. do not have nitrogen at the same position as claimed. However, they are considered as position isomers. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is presumed expectation that such compounds possess similar properties. In re Wilder, 
For example, the formula of Boitano et al. shown below is substantially similar to one of the claimed structure (19). 
          				
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    230
    279
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    216
    365
    media_image2.png
    Greyscale

Claimed (claim 1) 				Boitano et al. (para. 238)

While the above structures are slightly different (additional C branch in the box is present in the claimed structure), however, such modification is known according to Boitano et al. Boitano et al. teach various different branches that are identical to those of the claimed formula. For example, Boitano et al. disclose a formula in Table 1, Example 132 (p.50: see below) contains the C-branch (in a solid box) identical to the claimed formula (19) as well as formula (4)-(13) and (15)-(24). It is also noted that the branch in the dotted box is the same for the claimed formula (3)-(4), (11)-(18), (22)-(30) in claim 96.
[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    273
    331
    media_image3.png
    Greyscale

Example No. 132 of Boitano et al. (Table 1: p.50)

MPEP§2144.09(III) states “[p]rior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).”

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. in view of Boitano et al. as applied to claims 1-2, 5-7, 9, 24, 35-36, 45-46, 52, 56 and 95 above, and further in view of Liles et al. (2003, Blood).
Regarding claim 48, Conway et al. in view of Boitano et al. do not teach that the mobilization of HSC/PCs is carried out by using CXCR4 antagonist.
Liles et al. teach the use of AMD3100, a CXCR4 antagonist, for mobilizing hematopoietic progenitor cells (see entire document).
It would have been obvious to a person skilled in the art to try a CXCR4 antagonist for mobilizing peripheral blood CD34+ cells taught by Liles et al. for the method of Conway et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use a CXCR4 antagonist for mobilizing peripheral blood CD34+ cells in the method of Conway et al. since it is one of finite number of identified, predictable solution in the art for mobilizing HSCs in peripheral blood.
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 17-18, 47, 60-61, 63-64 of copending Application No. 16/177,254 in view of Conway et al. (of record). 
The claims of the ‘254 application disclose a method of ex vivo expanding HSC/PCs in the presence of an aryl hydrocarbon receptor antagonists and the formulas disclosed in the claims are identical to those claimed in the instant application. The claims of the ‘254 do not teach genetically modified HSC/PCs. However, it is well known in the art that HSC/PCs are genetically modified according to Conway et al. Conway et al. teach nuclease mediated genetic modification of HSC/PCs (see entire document), and the CRIPR technology using Cas9, or viral vector mediated gene transduction using AAV. Thus, it would have been obvious to a person skilled in the art to use genetically .
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,900 in view of Conway et al. (of record). 
The claims of the ‘900 patent disclose a method of ex vivo expanding HSC/PCs in the presence of an aryl hydrocarbon receptor antagonists having the formulas identical to those claimed in the instant application. The claims of the ‘900 patent do not teach genetically modified HSC/PCs. However, it is well known in the art that HSC/PCs are genetically modified according to Conway et al. Conway et al. teach nuclease mediated genetic modification of HSC/PCs (see entire document), and the CRIPR technology using Cas9, or viral vector mediated gene transduction using AAV, and the use of aryl hydrocarbon receptor antagonists for expanding HSC/PCs (para. 14). Thus, it would have been obvious to a person skilled in the art to use genetically modified HSC/PCs as taught by Conway et al. for the claimed method of the ‘900 patent with a reasonable expectation of success.

Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,457,683 or 10,351,572 in view of Conway et al. (supra). 

Therefore, it would have been obvious to a person skilled in the art to use the aryl hydrocarbon receptor antagonist of the ‘683 patent or the ‘572 patent in the method of expanding genetically modified HSC/PCs as taught by Conway et al. with a reasonable expectation of success.

Response to Arguments
	With regard to the 112 rejections, as indicated above, the rejections have been withdrawn due to the instant amendment.
	Claim rejections under 102 has been withdrawn as indicated. 

Applicant's arguments have been fully considered but they are not persuasive. Applicant argued that the formula taught by Boitano et al. is not a structural isomer and the Examiner acknowledges that the two formula disclosed in the claim rejection are not identical. However, the discussion of isomers is directed to the heterocyclic core structures with 3 nitrogen atoms as an example. Thus, the nitrogen atoms in different position of the heterocyclic core structure would be position isomers. Furthermore, as discussed in the modified claim rejection, one additional carbon atom present in the claimed composition would not necessarily render the modification of the Boitano’s formula since such additional carbon atom is added in another formula shown in Boitano. MPEP clearly states that prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).

Based on the above discussion, it is the Examiner’s position that the combined teachings of Conway in view of Boitano render the claimed invention obvious.

Conclusion
	No claim is allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632